Opinion issued July 26, 2007






 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00357-CR
____________

IN RE ADRIAN WHEATFALL, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator Adrian Wheatfall has filed a pro se petition writ of mandamus.  In his
petition, relator complains that the 180th District Court has not acted on his request 
for post-conviction DNA testing of evidence and that the court has not appointed
counsel to assist him in presenting his motion.
          We deny the petition for writ of mandamus.  There are three prerequisites for
the issuance of a writ of mandamus by an appellate court, namely:  (1) the lower court
must have a legal duty to perform a nondiscretionary act; (2) the relator must make
a demand for performance; and (3) the subject court must refuse that request.  Barnes
v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.
proceeding).  Relator has not provided us with a record that shows that he made any
request of respondent to perform a nondiscretionary act that respondent refused.
          The petition for writ of mandamus is therefore denied.
          It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, Justices Keyes and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).